                              UNITED STATES DISTItICT COURT
                                    DISTRICT OF MAINE
APRIL Mo W00D,

                Plainti氏


        V.                                              Casc No.1:14‑cv‐ 00399‐ JDL

THE UNITED STATES OF AMEⅢ CA,                  )
                                                )
                Dcfendant.

        STIPULAT10N FOR COMPROMISE SETTLEMENT AND RELEASE OF
       FEDERAL ToRT CL△ IMIS AC=CLAIMS PURSUANT T0 28 UoS.C.S2677
        1tis hereby sdpulated by and bctween the undersigned Plaintiff(meaning any person,Other


than the defendant and the parties'attomeys,signing this agrcement waiving and relcasing claims,


whether or not a patty to thiS C市 il action),and the Dcfendant,United States ofAmerica,including


its agents,seⅣ an協 ,andempbyees    eerehafter       Defendant"or̀υ滅ted States"),COuectively,      ぬe

Partiesメ 'by and through their respective attomeys,as f01lows:


        1.   The parties to this Stipulationお r Compro五 ise Settlement and Rcleasc(hereinafler

 Stipulationつ do hereby agree to se■ le and compromise each and every claim ofany kinと whcdler


known or unknown,a五 sing directly or indirectly± om the acts or omissions dlat gave rise to the

above‐ captioned action under the tell.ls and conditions set fbtt in this Stipulation。


       2.      In consideration for PlaintifPs agreementto accept the te111ls and conditions ofthis


settlement,the United States agrees to pay the stlm of Eight Htlndred ThOusand Dollars

(S800,000.00)(山 è̀Settlement Amount''),whiCh Sum shall be in ill se■ lement and satisfaction

ofany and all clairns,demands,五 ghts,and causes Ofaction ofwhatsoever kind and nature,ansing

お m,and by reason of any and all hoown and unknown,foreseen and unfbreseen bodily and

personal ittuHes,damage to propcrり and the cOnscquences thereot resulting,and to rcsult'om
the suttect matter ofthis StipulatiOn,mcluding any claims for wrongful deatll,for which Plainti∬


or her guardians,heirs,executors,administrators,or assigns,and each ofthem,now have Or may

llereaner acquire against the United States ofAmeHct its agents,servants,and emp10yees.

        3,     Plaintinfand her guttFdians,heirs,executors,adnlinistrators or assigns hereby agree


to accept the sums set forth in this Stipulation in hll setlement and satisfaction of any and all


ciairns,demands,rights,and causes ofaction ofwhatsoever kind and nature,including clalms for

、
、■ongful death,ansing fromっ and by reason of any and all known and unknown,foreseen and

unforescen bodily and personal ittШ ies,damage to properυ           and the conscquences thereofwhich

she rnay have orhereafter acquire against Defendant,its agents,servttts and employces on account

ofthe sarne sutteCtmatter thatgave轟 se to the above― captioned acdon,induding any hture cldm

or lawsuit of any kind or typc whatsoever,whcther known or unknownっ                       and whether for

compensatory or exemplary daFnageS. PlaintifFand her guardians,heirs,executors,admilllstrators

or assigns fu血 eragrce to reimburse,indemnitt andhOldhamless DeFendant,its agents,servants,


and employees from and against any and ali such causes of action, clそ               ums, liens, rights, or

subrogated or contnbution interests incident to or resulting ,om 6urther litigation or                    ぬe

prosecution of claims by Plainti■    or her guardians,heirs,executors,adnlinistratOrs or assigns

against any third ptt or against Defendant inCluding ciaims for          Ⅷrongil death.

       4.     This Stipulation is nol,isin no way intended to be,and should nOt be constmed as,

an admission ofliability orね ult on the part ofDefendant itS agents,servants,or employces,and

itis speciically denied thatthey are liableto Plaintilに    ■lis   StipulatiOn is entered into by aH Parties


forthe purpOSe Ofoomprolnising disputed claitns under JК          Federal Tort Claiins Act and avoiding

the expenses andゴ sks ofiu    her litigation.



                                                Page 2   of6
        5.     Itis also agreed,by and attong the Particsithatthe respective Parties、 ″1ll each bear


their own costs,fees,and expenses and that any attorncy's fecs owed by Plaintiffto her attorneys

、
vili be paid out oftlle Settlement Al■ ount and not in additioll thereto.


        6.    It is also understood by alld among the Parties that pursuant to Title 28,1」     nited


States Code,Section 2678,attorney's fees fbr services rendered in connection、 vith this action shan


not exceed 25 per ccntum ofthe amount ofthe Settlement Amount.

        7.    The persons signing this Stipulation、 varrant and represent that they possess fllll

authority to bind the persons oll、 vhOSe behalft1ley are signing to the Stipulation.


        8.   Payment of the Settlement Amount will be lllade by Defendallt to Plainti■              's


undersigned attomey by goverllment wire transfer as per thc follo、 ving:

                A,    Name of Ballk:Kennebec Savillgs Bank

                B.   Street Address of Bank:150 State Street

                C,     City,State and Zip Code ofBank:Aususta,Maine 04330

                Do    Routing Nulllber:211274421

                E,   NaFne On Account:Lipman&Katz

                F.   Type of Account:Escrow

                G.     Account Nunlber:9050097482

        9.    Plaintifrs attorney agrees to distribute the Settlelnent Alnount proceeds to Plaintiff


less attomcy fees and costs and statutow liens,ifany,and,witllin flve business days ofexecution

of this Stipulation,lo flle a joint stipulation of dismissal pursuant to Federal Rule of Civil

Procedure 41(a)(lXA)(li),diSmissing the above― captioned action with prludiCe,with each party

bcaring its own fccs,coStS,alld expcnses,with this Stipulation attached as Exhibit A to thejoint



                                              Page 3   of6
 stipulation ofdisnlissal.


            10.    Thc Pttes agree that」lis    StipulatiOn,including all the tellュ is and conditions ofthis


compronlise settlement,may be made public in thetr entirety,and thc Plaintiffexpressly consents


to such reLase and disclosure pursuantto 5 U.S.C.§        552a(b)。


            11.    Any and all individual taxation consequences as a result ofthis Stipulation are the

sole and exclus市 e responsibiliサ of P!aintitt Defendant docs not warrant any rcpresentation of

any tax consequences of this Sdpulation.Noming contained herein shJI consutute a waiver by

Plaintiffofany五 ght to chaHenge any tax consequences ofdlis Stipulation.

           12.    PlaintifF represents that she has read,reviewed and understands this Stipulation,

and that she is fully au■ oHzed to enter into the tems and conditiOns of lls agreement and that


she agrees to be bound thereby. PlaintifFfurther acknowiedges that she enters into this Stipulation


fi・   ecly and volllntanly.Plaintifr hrthcr acknowlcdges that she has had suttcient Opportunity tO

discuss this Stipulation with her attomey,who has explalned the dOcument to PlaintinF and ttat

Plaintiffundcrstands a1l ofthe terms and conditions ofthis Stipulation.

           13.    It is contё mplated that ths Stipulation may bc executed in several counterparts,


widl a scparate signature page for each p呻 ・All such counterpartS and signature pages,together,


shali be deemed to be one doctlment.

           WllEREAS,thc parties accept the telllls ofthis Stipulation fOr Compromise Settlement

and Release as ofthe dates written below:




                  [Remainder of this page intentionally left blank: signatures next page|


                                               Page 4   of6
                  I
Dated:   f ebruaryfiZOZO




                2:2020
Dated: 路                              Lipman &Katz
                                      Attomeys for Plaintiff




           臨
Dated:晏 由嗅a呼     ,2020               HALSEY B.FRANK




                                     Assistant U.S. Attorney




                           Page 6   of6
